Title: To George Washington from William Heath, 28 February 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands. February 28th 1782.
                  
                  I have the honor to acquaint your Excellency, that on the night of the 26th instant, Mr Dyckman one of the guides on our lines with thirteen volunteer horse, made an excursion to Morrissania to the cantonments of colonel Delancy’s corps, took and brought off five soldiers prisoners, and five horses.  On their return they were pursued by a party of the enemy’s horse, who coming rather too near, the brave volunteers faced about, made a vigorous charge, took one prisoner with his horse, and put the others to flight; they then prosecuted their retreat.  The enemy appeared a second time in their rear in some force, but did not venture again to attack them.  The bravery and good conduct of this little party justly merit commendation.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               